HALL, Justice.
This appeal has been taken from an order admitting a will to probate. Transcript was filed with this Court on May 14, 1974. Three days later, on appellants’ motion, the time for filing the statement of facts was extended to July 14, 1974, which was well beyond the time allowed by Rule 386, Texas Rules of Civil Procedure.
Neither the statement of facts nor a motion for additional time was filed within the extended time. However, on July 17, 1974, appellants filed a motion for additional time.
Inasmuch as the time for filing the statement of facts, as previously extended, has expired, this court is without jurisdiction to grant further extension of time for its filing. Walker v. Kelley, (Tex.Civ. App.—Waco, 1965, no writ hist.) 395 S. W.2d 402; Jennings v. Fredericks, (Tex. Civ.App.—Galveston, 1945, writ ref.) 190 S.W.2d 707, 708.
Appellants’ motion for extension of time for filing the statement of facts is dismissed.